        Case 5:20-cv-01242-JKP-HJB Document 8 Filed 01/12/21 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION


 EURAL SCURLARK,
                                                         Case No. 5:20-cv-01242-JKP-HJB
        Plaintiff,

 v.

 QUALITY ASSET RECOVERY, LLC,

        Defendant.

                               FIRST AMENDED COMPLAINT

       NOW COMES Plaintiff, EURAL SCURLARK, by and through his undersigned counsel,

complaining of Defendant, QUALITY ASSET RECOVERY, LLC, as follows:

                                  NATURE OF THE ACTION

       1.      This action seeks redress for Defendant’s violations of the Fair Debt Collection

Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

                                 JURISDICTION AND VENUE

       2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

       3.      Venue in this district is proper under 28 U.S.C. § 1391(b)(2).

                                            PARTIES
       4.      EURAL SCURLARK (“Plaintiff”) is a natural person, over 18-years-of-age, who

at all times relevant resided in Grand Prairie, Texas.

       5.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

       6.      QUALITY ASSET RECOVERY, LLC (“Defendant”) maintains a principal place

of business at 7 Foster Avenue, Suite 101, Gibbsboro, New Jersey 08026.




                                                 1
       Case 5:20-cv-01242-JKP-HJB Document 8 Filed 01/12/21 Page 2 of 8




       7.        Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) because the

principal purpose of Defendant’s business is the collection of debt owed to others.

                                   FACTUAL ALLEGATIONS
       8.        In April 2017, Plaintiff received services from the Fire Department of the City of

Grand Prairie.

       9.        Due to financial difficultly, Plaintiff was unable to pay for the services from the

Fire Department of the City of Grand Prairie (“subject debt”).

       10.       The subject debt is a “debt” as defined by 15 U.S.C. § 1692a(5).

       11.       The subject debt was eventually placed with Defendant for collection.

       12.       On September 17, 2020, Defendant mailed Plaintiff a letter in an attempt to collect

the subject debt (“Defendant’s Letter”).

       13.       Defendant’s Letter depicted, in pertinent part, as follows:



                                    INTENTIONALLY LEFT BLANK




                                                   2
        Case 5:20-cv-01242-JKP-HJB Document 8 Filed 01/12/21 Page 3 of 8




       14.     Defendant’s Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).

       15.     Defendant’s Letter did not conspicuously identify the current creditor as required

by §1692g(a)(2) of the FDCPA.

       16.     Specifically, Defendant’s Letter identified the “Fire Dept of the City of Grand

Prairie” as a “Creditor” but did not identify the current creditor.

       17.     Defendant’s Letter confused Plaintiff as he was unable to determine if the original

creditor, the “Fire Dept of the City of Grand Prairie,” was also the current creditor.

       18.     In other words, just because the “Fire Dept of the City of Grand Prairie” may have

been the original creditor does not necessarily mean that it is also the current creditor.



                                                  3
        Case 5:20-cv-01242-JKP-HJB Document 8 Filed 01/12/21 Page 4 of 8




        19.      Further obfuscating the identity of the current creditor, Defendant’s Letter stated

“[t]his has been sent from a collection agency…” (emphasis added).

        20.      The language raised the possibility that a “collection agency” and not the Fire

Department of the City of Grand Prairie sent the subject debt to Defendant for collection, therefore

making the “collection agency” the current creditor.

        21.      In other words, Defendant’s Letter was confusing because it did not conspicuously

identify Fire Department of the City of Grand Prairie as the entity that placed the subject debt with

Defendant for collection; therefore leaving Plaintiff to guess whom the debt is owed to.

        22.      Specifically, the language in Defendant’s Letter confused Plaintiff because he was

unable to ascertain if the subject debt was owed to an unknown “collection agency,” the Fire

Department of the City of Grand Prairie, or Defendant.

        23.      Further obfuscating the identity of the current creditor, Defendant’s Letter

requested that payment be made directly to Defendant, and not the Fire Department of the City of

Grand Prairie.

        24.      Defendant’s Letter also stated that Plaintiff could write to Defendant within 30

days, and Defendant would “provide [him] with verification and the name and address of the

original creditor, if different from the current creditor.”

        25.      This language raised the possibility that the subject debt could have been sold, but

did not clarify who actually owned the subject debt.

        26.      Accordingly, Defendant’s Letter confused Plaintiff as he was unable to definitively

determine whom the subject debt is owed to.




                                                   4
        Case 5:20-cv-01242-JKP-HJB Document 8 Filed 01/12/21 Page 5 of 8




                                             DAMAGES

       27.     Due to Defendant’s failure to identify the current creditor, Plaintiff did not make a

payment on the subject debt as the omission of the identity of the current creditor rendered it

impossible for Plaintiff to determine whom he is ultimately paying.

       28.     This uncertainty resulted in an appreciable risk of harm to Plaintiff because his

decision not to pay, which was driven by the confusion pertaining to the owner of the subject debt,

raised the risk of imminent adverse credit reporting of the subject debt by the owner of the subject

debt, who is presently unknown.

       29.     There is no question that having information regarding the entity that Plaintiff was

indebted to is of substantive value and material to Plaintiff’s financial affairs. See Hahn v. Triumph

P’ships LLC, 557 F.3d 755, 757 (7th Cir. 2009) (“The [FDCPA] is designed to provide information

that helps consumers to choose intelligently ...”).

       30.     Without this critical information, Plaintiff ran the risk of making payment to an

unknown entity and having his payment swallowed into a black hole.

       31.     The value of receiving unambiguous and complete information about one’s

financial affairs—and the ill effects of receiving ambiguous or misleading information—may be

hard to quantify, but it is nevertheless a concrete harm. See Haddad v. Midland Funding, LLC,

255 F. Supp. 3d 735, 739 (N.D. Ill. 2017).

       32.     Based on the foregoing, Plaintiff was deprived of his right to receive critical

information required by the FDCPA and was harmed as a result thereof.




                                                  5
        Case 5:20-cv-01242-JKP-HJB Document 8 Filed 01/12/21 Page 6 of 8




       33.     The confusing language in Defendant’s Letter impacted Plaintiff’s decision to pay

the subject debt as Plaintiff was deprived of his right to receive critical information required by

the FDCPA.

                                     CLAIMS FOR RELIEF

                                         COUNT I:
                 Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

       34.     All Paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                 Violation(s) of 15 U.S.C. § 1692g

       35.     Section 1692g(a) provides:

       (a) Within five days after the initial communication with a consumer in connection
       with the collection of any debt, a debt collector shall, unless the following
       information is contained in the initial communication or the consumer has paid the
       debt, send the consumer a written notice containing –

               (1)     the amount of the debt;

               (2)     the name of the creditor to whom the debt is owed;

               (3)     a statement that unless the consumer, within thirty days after receipt
                       of the notice, disputes the validity of the debt, or any portion thereof,
                       the debt will be assumed to be valid by the debt collector;

               (4)     a statement that if the consumer notifies the debt collector in writing
                       within the thirty-day period that the debt or any portion thereof, is
                       disputed, the debt collector will obtain verification of the debt or a
                       copy of a judgment against the consumer and a copy of such
                       verification or judgment against the consumer and a copy of such
                       verification or judgment will be mailed to the consumer by the debt
                       collector; and

               (5)     a statement that, upon the consumer’s written request within the
                       thirty-day period, the debt collector will provide the consumer with
                       the name and address of the original creditor, if different from the
                       current creditor.

                                                  6
         Case 5:20-cv-01242-JKP-HJB Document 8 Filed 01/12/21 Page 7 of 8




               (emphasis added).


         36.   Section 1692g of the FDCPA requires debt collectors to make certain critical

disclosures to consumers, including the identity of the current creditor.

         37.   Defendant violated 15 U.S.C. §1692g by failing to adequately provide Plaintiff with

the disclosures required by the FDCPA.

         38.   Specifically, Defendant violated §1692g(a)(2) by failing to identify the entity to

whom the subject debt is currently owed to.

         39.   As set forth above, Defendant’s Letter rendered it impossible for Plaintiff to

decipher whom the debt is currently owed to. Steffek v. Client Services, Inc., 948 F.3d 761, 763

(7th Cir. 2020) (“Regardless of who then owned the debts, the question under the statute is whether

the letters identified the then-current creditor clearly enough that an unsophisticated consumer

could identify it without guesswork”).

         40.   As set forth above, Defendant’s Letter was highly confusing and impacted

Plaintiff’s decision to pay the subject debt, which resulted in concrete harm to Plaintiff as set forth

above.

         41.   Assuming that Fire Department of the City of Grand Prairie is in fact the creditor

to whom the debt is owed, Defendant’s Letter is still deficient because “[t]he mere presence of the

correct name in the notice somewhere does not suffice.” Steffek, 948 F.3d at 765.


         WHEREFORE, Plaintiff requests the following relief:

         A.    a finding that Defendant violated 15 U.S.C. § 1692g(a)(2);

         B.    an award of any actual damages sustained by Plaintiff as a result of Defendant’s

               violation(s);


                                                  7
       Case 5:20-cv-01242-JKP-HJB Document 8 Filed 01/12/21 Page 8 of 8




       C.     an award of such additional damages, as the Court may allow, but not exceeding

              $1,000.00;

       D.     an award of attorney’s fees and costs; and

       E.     an award of such other relief as this Court deems just and proper.

                                DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.

Dated: January 12, 2021                              Respectfully submitted,

                                                     EURAL SKURLARK

                                                     By: /s/ Mohammed O. Badwan

                                                     Mohammed O. Badwan, Esq.
                                                     Sulaiman Law Group, Ltd.
                                                     2500 South Highland Avenue
                                                     Suite 200
                                                     Lombard, Illinois 60148
                                                     (630) 575-8180
                                                     mbadwan@sulaimanlaw.com




                                                 8
